—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 5, 1996 (People v Bartley, 230 AD2d 748), affirming a judgment of the County Court, Nassau County, rendered October 16, 1992.
Ordered that the application is dénied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.